Citation Nr: 1702591	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  15-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for diabetes mellitus, as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for erectile dysfunction, as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2014, the Veteran unfortunately died.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.


In November 2016, the appellant testified before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A copy of the hearing transcript is of record.

As evidenced on the title page of this decision, the Board has broadly construed the peripheral neuropathy claim to contemplate neuropathy in both the upper and lower extremities in light of the lay and medical evidence of record.  

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran timely initiated an appeal of the RO's denial of service connection for diabetes, erectile dysfunction, and peripheral neuropathy, but died in May 2014, during the pendency of the appeal.  

2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

3.   Resolving all doubt in the appellant's favor, the Veteran set foot in the Republic of Vietnam during the Vietnam War Era and is presumed to have been exposed to herbicides.

4.  The Veteran had been diagnosed with diabetes mellitus since the beginning of the claim.

5.  The Veteran's erectile dysfunction and peripheral neuropathy of the lower extremities were complications of his diabetes mellitus. 
CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria to establish service connection for diabetes mellitus, type II, are met for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2016).

3.  The criteria to establish service connection for erectile dysfunction, secondary to diabetes mellitus, are met, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1131, 5107A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2016).

4.  The criteria to establish service connection for peripheral neuropathy of the lower extremities, secondary to diabetes mellitus, are met for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1131, 5107A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

(a) Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in 2011 the Veteran filed a service connection claims for diabetes, erectile dysfunction and peripheral neuropathy, as relevant here.  The RO denied service connection for those disabilities in its March 2012 rating decision.  The Veteran subsequently submitted a timely notice of disagreement in May 2012, but unfortunately died in May 2014.  

In July 2014, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, in addition to a request to be a substitute claimant in the Veteran's pending appeal.  

In October 2014, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  Thereafter, the RO issued a statement of the case (SOC) in December 2014, and received the appellant's timely substantive appeal in February 2015. 

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in May 2014, after having filed an NOD as to the March 2012 rating decision, which initiated the appeal.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

In summary, the appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in October 2014.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.

(b)  Duties to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

II.  Applicable Law

(a)  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016). 

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic diseases, such as diabetes mellitus and peripheral neuropathy, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

(b) Herbicide Exposure

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange). 75 Fed. Reg. 53202 -53216 (August 31, 2010).

III.  Legal Analysis

Initially, the Board finds that the first element of the service connection claims are met as the Veteran had diabetes, erectile dysfunction, and peripheral neuropathy since the filing of the claim.  See 2009-2011 Endocrinology Consultants treatment records; Veteran's lay statements.

When the Veteran filed this claim, he asserted that he was entitled to service connection on a presumptive basis, as a result of herbicide exposure in Vietnam.  In his April 2011 statement, he indicated that while serving aboard the USS Bennington, he flew on a C1-A from Japan to Vietnam where he set foot on land for a couple of hours.  Specifically, he explained that he went ashore in Qui Nhon Bay Harbor to pick up Bob Hope, a famous entertainer, for an onboard Christmas show on December 26, 1966.  

As the substitute claimant, the Appellant continues the Veteran's contentions.

The Veteran's service personnel records show that his military occupational specialty was the equivalent of an aircraft mechanic.  He served aboard the USS Bennington, an air anti-submarine aircraft carrier, from March 1965 to December 1965 and November 1966 to July 1967.

The Veteran's primary contention was that he should have been presumed exposed to herbicides during service because he set foot in Vietnam in December 1966.  The official evidence indicates that the USS Bennington was sailing in the official waters of Vietnam in December 1966, but does not show that the Veteran himself stepped foot on landmass in Vietnam.  

Pursuant to the RO's request, the National Personnel Records Center (NPRC) and JSRRC did not concede exposure to herbicides.  The RO, in its March 2012 Agent Orange decision, also determined that exposure could not be conceded, reasoning that there is no evidence showing that the USS Bennington docked or sailed in the inland waterways of Vietnam; such finding was based on a cruise itinerary, a command history and deck logs of the USS Bennington. 

Nevertheless, the Board finds that the Veteran was competent to report that he flew into Vietnam to pick up Bob Hope, as this task would have been something that he would have personally witnessed and remembered, especially given the unique nature of the task.  The appellant is also competent to report what she recalled about that event.  She added that the Veteran was very proud to tell his family about the trip to pick up Bob Hope.  The Board has no reason to doubt the credibility of their statements.  

These lay statements are bolstered the fact that it has already been confirmed that the USS Bennington was in the official waters of Vietnam on the day in question and by a document submitted by the appellant titled, "Ships Operating Temporarily on Vietnam's inland waters," which affirmatively states that the USS Bennington entered Qui Nhon Bay Harbor to pick up Bob Hope for an onboard Christmas show on December 26, 1966.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran had in-country service in Republic of Vietnam, and as such, it is presumed that he was exposed to herbicides, including Agent Orange. 

The Veteran's private endocrinology records dated since the date of claim show a diagnosis of diabetes mellitus.  Because diabetes is disease presumptively linked to such exposure, the Board finds that service connection for diabetes mellitus is warranted.  38 C.F.R. § 3.102.

As indicated, the Board broadened the scope of the neuropathy claim to include neuropathy of both the upper and lower extremities.  The private endocrinology records show that the Veteran had experienced peripheral neuropathy secondary to his diabetes, but those records do not note the specific location of the neuropathy.  Nonetheless, the records that do show a diagnosis of neuropathy also note sensory deficits in the feet, which clearly would have affected the lower extremities.  With resolution of all doubt in the appellant's favor, the Board finds that service connection for peripheral neuropathy of the lower extremities is warranted on a secondary basis.  The question of whether the Veteran had been diagnosed with neuropathy in the upper extremities is addressed in the remand portion of this decision.  

Lastly, the Veteran specifically claimed erectile dysfunction, and the Board finds that such disability is capable of lay observation.  The Board also takes note that the relationship between erectile dysfunction and diabetes which is well-known information publicly available on the internet.  Resolving all doubt in the appellant's favor, the Board finds that service connection for erectile dysfunction is also warranted, as secondary to the diabetes.   

ORDER

Service connection for diabetes mellitus, type II, for purposes of accrued benefits, is granted.

Service connection for erectile dysfunction, for purposes of accrued benefits, is granted.

Service connection for peripheral neuropathy of the lower extremities, for purposes of accrued benefits, is granted.

REMAND

As determined above, the Veteran is presumed to have been exposed to herbicides in service during the Vietnam War Era.  Current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion must be obtained.

Herein, service connection for peripheral neuropathy of the lower extremities was granted.  It is unclear from the record whether the appellant was given the opportunity to provide medical evidence showing that the Veteran had peripheral neuropathy in his upper extremities.  On remand, this should be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask her to provide any information regarding any outstanding medical treatment that the Veteran received for peripheral neuropathy of the UPPER extremities.  Then provide her VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any identified outstanding and relevant private treatment records.  Advise the appellant that she may submit such records if she so chooses. 

2.  Refer the hypertension claim to a VA medical examiner to obtain an opinion as to its etiology including presumed herbicide exposure.

After reviewing the claims file, the examiner is asked to:

(a)  Indicate the likely onset of the Veteran's hypertension, and

(b) Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was due to his period of active service, specifically to include his presumed in-service herbicide exposure.

In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

The examiner is requested to provide a FULLY reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Then, the readjudicate the service connection claims for peripheral neuropathy of the upper extremities and hypertension.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


